DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 03/17/2021.  Examiner acknowledged that claims 1-16 are pending.
The information disclosure statement (IDS) submitted on 03/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/15/2019. It is noted, however, that applicant has not filed a certified copy of the CN201911117535.6 application as required by 37 CFR 1.55.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
Claim 1 ln3, “the ballast” should be --the electronic ballast-- to properly reference the limitation line 1.
Claim 1 ln4, “a left upper arm and a left lower arm” should be --the left upper arm and the left lower arm-- to properly reference the limitations in lines 2 and 3.
Claim 1 ln5, “a right upper arm and a right lower arm” should be --the right upper arm and the right lower arm” to properly reference the limitations in lines 2 and 3.

Claim 9 ln8, “a left upper arm and a left lower arm” should be --the left upper arm and the left lower arm-- to properly reference the limitations in lines 3 and 5.
Claim 9 ln9, “a right upper arm and a right lower arm” should be --the right upper arm and the right lower arm” to properly reference the limitations in lines 4 and 6.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the unit for generating a control signal, collection unit for collecting an output and a unit for determining and setting duty ratios must be shown or the feature(s) canceled from the claim(s) 9.  No new matter should be entered.
Currently, none of the drawings illustrate such components for performing the features claimed above.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a unit for generating”, “a collection unit for collecting” and “a unit for determining” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-16 are allowable if rewritten to overcome the objections above.
The following is a statement of reasons for the indication of allowable subject matter:  
"…wherein during a normal operation of the electronic ballast, an operation of a controller of the ballast comprises…controlling to filter an electrical signal input into the gas discharge lamp (HID)…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 1, (claims 2-6 are allowed as being dependent on claim 1).
"…wherein the controller comprises:…a unit for generating a control signal for controlling whether a high frequency filtering capacitor is added to both ends of the gas discharge lamp (HID)…" and in combination with the remaining claimed limitations as claimed in the claim(s), i.e., claim 9, (claims 10-16 are allowed as being dependent on claim 9).
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best considered with this application can be found in Chen (CN 108337795).
Chen discloses a light fixture with an electronic ballast and a lamp connected to a full bridge inverter receiving low and high frequencies.  However, Chen fails to disclose wherein the controller comprises…a unit for generating a control signal for controlling whether a high frequency filtering capacitor is added to both ends of the gas discharge lamp (HID).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008.  The examiner can normally be reached on Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/Henry Luong/Primary Examiner, Art Unit 2844